Name: 93/197/EEC: Commission Decision of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  health;  trade;  tariff policy;  cooperation policy
 Date Published: 1993-04-06

 Avis juridique important|31993D019793/197/EEC: Commission Decision of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production Official Journal L 086 , 06/04/1993 P. 0016 - 0033 Finnish special edition: Chapter 3 Volume 49 P. 0069 Swedish special edition: Chapter 3 Volume 49 P. 0069 COMMISSION DECISION of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and productionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(1) , as last amended by Directive 92/36/EEC(2) , and in particular Article 15 point (a) and Article 16 thereof, Whereas by Council Decision 79/542/EEC(3) , as last amended by Commission Decision 93/100/EEC(4) , the list of third countries from which the Member States authorize imports of equidae in particular has been established; Whereas it is also necessary to take into account the regionalization of certain third countries appearing on the abovementioned list, which is the subject of Commission Decision 92/160/EEC(5) , as amended by Decision 92/161/EEC(6) ; Whereas the responsible national veterinary authorities have undertaken to notify the Commission and the Member States, by telegram, telex or telefax, within 24 hours of the confirmation of the occurrence of any infectious or contagious disease in equidae of lists A and B of the International Office of Epizootic Diseases or of the adoption of vaccination against any of them or, within an appropriate period, of any changes in the national import rules concerning equidae; Whereas the conditions to be established for imports of equidae for breeding and production apply without prejudice to the requirements of Countil Directive 86/469/EEC(7) that no thyreostatic, estrogenic, androgenic or gestagenic substances are used for fattening purposes in equidae; Whereas Member States import equidae in accordance with the provisions of Council Directive 91/496/EEC(8) , as last amended by Decision 92/438/EEC(9) , which laid down the principles governing the organization of veterinary checks on animals entering the Community from third countries; Whereas the existence of equivalent health situations between certain third countries justifies establishing several health zones for the importation of equidae; Whereas the different categories of equidae have their own features and their imports are authorized for different purposes; whereas, consequently specific health requirements must be established for imports of registered equidae and equidae for breeding and production; Whereas, given the existence of different health situations, it is therefore necessary to establish several health certificates for registered equidae and for equidae for breeding and production; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Decision 92/160/EEC, Member States shall authorize imports of registered equidae and equidae for breeding and production: - coming from third countries appearing in Annex I, and - conforming to the requirements laid down in the appropriate specimen animal health certificate set out in Annex II. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 February 1993. For the CommissionRenÃ © STEICHENMember of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 157, 10. 6. 1992, p. 28. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 40, 17. 2. 1993, p. 23. (5) OJ No L 71, 18. 3. 1992, p. 27. (6) OJ No L 71, 18. 3. 1992, p. 29. (7) OJ No L 275, 16. 9. 1986, p. 36. (8) OJ No L 268, 24. 9. 1991, p. 56. (9) OJ No L 243, 25. 8. 1992, p. 27. ANNEX I Group A Austria, Finland, Greenland, Iceland, Norway, Sweden, Switzerland Group B Australia, Belarus, Bulgaria, Croatia, the Czech Republic, Cyprus, Estonia, Hungary, Latvia, Lithuania, ex-Yugoslav Republic of Macedonia, Montenegro, New Zealand, Poland, Romania, Russia(1) , Serbia, the Slovak Republik, Slovenia, Ukraine Group C Canada, Hong Kong(2) , Japan(3) , United States of America Group D Argentina, Barbados(4) , Bermuda(5) , Bolivia(6) , Brazil(7) , Chile, Cuba(8) , Jamaica(9) , Mexico, Paraguay, Uruguay Group E Algeria, Bahrein(10) , Israel, Jordan(11) , Kuwait(12) , Libya(13) , Malta, Mauritius, Oman(14) , Tunisia, United Arab Emirates(15) (1) Regionalization of the country as set out in Commission Decision 92/160/EEC. (2) Only registered horses. ANNEX II A. Health certificate for imports of registered equidae and equidae for breeding and production from third countries assigned to group A. B. Health certificate for imports of registered equidae and equidae for breeding and production from third countries assigned to group B. C. Health certificate for imports of registered equidae and equidae for breeding and production from third countries assigned to group C. D. Health certificate for imports of registered equidae and equidae for breeding and production from third countries assigned to group D. E. Health certificate for imports of registered equidae and equidae for breeding and production from third countries assigned to group E. - A - HEALTH CERTIFICATE for imports into Community territory of registered equidae and equidae for breeding and production from Austria, Finland, Greenland, Iceland, Norway, Sweden, Switzerland No of certificate: . Third country of dispatch(1) : . Ministry responsible: . Reference to accompanying welfare certificate: . I. Identification of the animal /* Tables: see OJ */ The animal is to be sent from: . (Place of export) directly to: . (Member State and place of destination) - on foot(2) or - by railway wagon/lorry/aircraft/ship(3) : . . (indicate means of transport and registration marks, flight number or registered name, as appropriate)(4) Name and address of consignor: . . Name and address of consignee: . . III. Health information I, the undersigned, certify that the animal described above meets the following requirements: (a) it comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including VEE), infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical sign of disease(5) ; (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) during the three months immediately preceding the exportation (or since birth if less than three months old) it has been resident on holdings under veterinary supervision in the country of dispatch and 30 days prior to dispatch apart from equidae not of equivalent health status; (e) it comes from the territory or in cases of official regionalization according to Community legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (iv) - either vesicular stomatitis has not occurred during the last six months(6) , or - the animal was tested on a sample of blood taken within 21 days of export on ........................................(7) , by a virus neutralization test for vesicular stomatitis with negative result at a dilution of 1 in 12(8) ; (v) - in the case of an uncastrated male equine animal either equine viral arthritis (EVA) has not been officially recorded during the last six months(9) , or - the animal was tested on a sample of blood taken within 21 days of export on .........................................(10) by a virus neutralization test for EVA, with either negative result at a delution of 1 in 4(11) , or - the semen of the animal taken within 21 days of export on .........................................(12) was tested by a virus isolation test for EVA with negative result(13) ; (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness - either it was not vaccinated against African horse sickness(14) , or - it was vaccinated against African horse sickness on ..........................................(15) (16) ; (g) it does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax. If all animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animal were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; (h) it shows no clinical signs of contagious equine metritis (CEM) and it does not come from a holding where there has been any suspicion of CEM during the past two months nor had contact indirectly or directly through coitus with equidae infected or suspected in CEM; (i) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration; (j) it was subjected to the following test carried out with negative result on a sample of blood taken within 30 days of export on .........................................(17) : - a Coggins test for infectious anaemia. IV. The animal will be sent in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. The following declaration signed by the owner or representative is part of the certificate. V. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage. /* Tables: see OJ */ I, the undersigned . (insert name in block letters) (owner or representative(18) of the animal described above) declare: 1. the animal will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equidae not of the same health status. The transportation will be effected in such a way that health and well-being of the animal can be protected effectively; 2. the animal has either remained in .............................................. (exporting country) since birth or entered the exporting country at least 90 days prior to this declaration. . . (Place, date) (Signature) - B - HEALTH CERTIFICATE for imports into Community territory of registered equidae and equidae for breeding and production from Australia, Belarus, Bulgaria, Croatia, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, ex-Yugoslav Republic of Macedonia, Montenegro, New Zealand, Poland, Romania, Russia (19) , Serbia, Slovakia, Slovenia, Ukraine No of certificate: . Third country of dispatch(20) : . Ministry responsible: . Reference to accompanying welfare certificate: . I. Identification of the animal /* Tables: see OJ */ The animal is to be sent from: . (Place of export) directly to: . (Member State and place of destination) - on foot(21) or - by railway wagon/lorry/aircraft/ship(22) : . . (indicate means of transport and registration marks, flight number or registered name, as appropriate)(23) Name and address of consignor: . . Name and address of consignee: . . III. Health information I, the undersigned, certify that the animal described above meets the following requirements: (a) it comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including VEE), infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical sign of disease(24) ; (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) during the three months immediately preceding the exportation (or since birth if less than three months old) it has been resident on holdings under veterinary supervision in the country of dispatch and 30 days prior to dispatch apart from equidae not of equivalent health status; (e) it comes from the territory or in cases of official regionalization according to Community legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (iv) - either vesicular stomatitis has not occurred during the last six months(25) , or - the animal was tested on a sample of blood taken within 21 days of export on ........................................(26) , by a virus neutralization test for Vesicular stomatitis with negative result at a dilution of 1 in 12(27) ; (v) - in the case of an uncastrated male equine animal either equine viral arthritis (EVA) has not been officially recorded during the last six months(28) , or - the animal was tested on a sampler of blood taken within 21 days of export on .........................................(29) by a virus neutralization test for EVA, with either negative result at a delution of 1 in 4(30) , or - the semen of the animal taken within 21 days of export on .........................................(31) was tested by a virus isolation test for EVA with negative result(32) ; (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness - either it was not vaccinated against African horse sickness(33) , or - it was vaccinated against African horse sickness on ..........................................(34) (35) ; (g) it does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax. If all animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animal were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; (h) it shows no clinical signs of contagious equine metritis (CEM) and it does not come from a holding where there has been any suspicion of CEM during the past two months nor had contact indirectly or directly through coitus with equidae infected or suspected in CEM; (i) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration; (j) it was subjected to the following test carried out with negative result on a sample of blood taken within 21 days of export on .........................................(36) (37) : - a Coggins test for infectious anaemia, - a complement fixation test for dourine(38) at a dilution of 1 in 10, - a complement fixation test for glanders(39) at a dilution of 1 in 10. IV. The animal will be sent in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. The following declaration signed by the owner or representative is part of the certificate. V. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage. /* Tables: see OJ */ I, the undersigned . (insert name in block letters) (owner or representative(40) of the animal described above) declare: 1. the animal will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equidae not of the same health status. The transportation will be effected in such a way that health and well-being of the animal can be protected effectively; 2. the animal has either remained in .............................................. (exporting country) since birth or entered the exporting country at least 90 days prior to this declaration. . . (Place, date) (Signature) - C - HEALTH CERTIFICATE for imports into Community territory of registered horses from Hong Kong and Japan and of registered equidae and equidae for breeding and production from Canada and the United States of America No of certificate: . Third country of dispatch(41) : . Ministry responsible: . Reference to accompanying welfare certificate: . I. Identification of the animal /* Tables: see OJ */ The animal is to be sent from: . (Place of export) directly to: . (Member State and place of destination) by railway wagon/lorry/aircraft/ship(42) : . . (indicate means of transport and registration marks, flight number or registered name, as appropriate)(43) Name and address of consignor: . . Name and address of consignee: . . III. Health information I, the undersigned, certify that the animal described above meets the following requirements: (a) it comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including VEE), infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical sign of disease(44) ; (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) during the three months immediately preceding the exportation (or since birth if less than three months old) it has been resident on holdings under veterinary supervision in the country of dispatch and 30 days prior to dispatch in pre-export isolation; (e) it comes from the territory or in cases of official regionalization according to Community legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (iv) - either vesicular stomatitis has not occurred during the last six months(45) , or - the animal was tested on a sample of blood taken within 21 days of export on ........................................(46) , by a virus neutralization test for vesicular stomatitis with negative result at a dilution of 1 in 12(47) ; (v) - in the case of an uncastrated male equine animal either equine viral arthritis (EVA) has not been officially recorded during the last six months(48) , or - the animal was tested on a sample of blood taken within 21 days of export on .........................................(49) by a virus neutralization test for EVA, with either negative result at a dilution of 1 in 4(50) , or - the semen of the animal taken within 21 days of export on .........................................(51) was tested by a virus isolation test for EVA with negative result(52) ; (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness - either it was not vaccinated against African horse sickness(53) , or - it was vaccinated against African horse sickness on ..........................................(54) (55) ; (g) it does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax. If all animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; (h) it shows no clinical signs of contagious equine metritis (CEM) and it does not come from a holding where there has been any suspicion of CEM during the past two months nor had contact indirectly or directly through coitus with equidae infected or suspected in CEM; (i) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration; (j) it was subjected to the following test carried out with negative result on a sample of blood taken within 30 days of export on .........................................(56) : - a Coggins test for infectious anaemia; (k) either it was not vaccinated against Venezuelan equine encephalomyelitis(57) or it was vaccinated on ..........................................(58) , this being at least six months prior to pre-export isolation(59) ; (l) either it was vaccinated against western and eastern equine encephalomyelitis with inactivated vaccine on ...........................................(60) (61) (62) or Japanese B-encephalitis on ..........................................(63) (64) (65) this being within six months and at least 30 days of export, or it was subjected to haemagglutination inhibition tests to western and eastern equine encephalomyelitis on two occasions, carried out on samples of blood taken with an interval of 21 days on ............................................(66) and on .................................................(67) , the second of which must have taken within 10 days of export either with negative reactions, if it has not been vaccinated(68) , or without increase in antibody count, if it has been vaccinated more than six months ago(69) . IV. The animal will be sent in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. The following declaration signed by the owner or representative is part of the certificate. V. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage. /* Tables: see OJ */ I, the undersigned . (insert name in block letters) (owner or representative(70) of the animal described above) declare: 1. the animal will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equidae not of the same health status. The transportation will be effected in such a way that health and well-being of the animal can be protected effectively; 2. the animal has either remained in .............................................. (exporting country) since birth or entered the exporting country at least 90 days prior to this declaration. . . (Place, date) (Signature) In the case of a registered equine animal, tests carried out, their results and vaccination have to be entered in the identification document (passport). - D - HEALTH CERTIFICATE for imports into Community territory of registered horses from Barbados, Bermuda, Bolivia, Cuba and Jamaica and of registered equidae and equidae for breading and production from Argentina, Brazil, Chile, Mexico, Paraguay and Uruguay No of certificate: . Third country of dispatch(71) : . Ministry responsible: . Reference to accompanying welfare certificate: . I. Identification of the animal /* Tables: see OJ */ The animal is to be sent from: . (Place of export) directly to: . (Member State and place of destination) by railway wagon/lorry/aircraft/ship: . . (indicate means of transport and registration marks, flight number or registered name, as appropriate)(72) Name and address of consignor: . . Name and address of consignee: . . III. Health information I, the undersigned, certify that the animal described above meets the following requirements: (a) it comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including VEE), infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical sign of disease(73) ; (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) during the three months immediately preceding the exportation (or since birth if less than three months old) it has been resident on holdings under veterinary supervision in the country of dispatch and 30 days prior to dispatch in pre-export isolation; (e) it comes from the territory or in cases of official regionalization according to Community legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (iv) - either vesicular stomatitis has not occurred during the last six months(74) , or - the animal was tested on a sample of blood taken within 21 days of export on ........................................(75) , by a virus neutralization test for vesicular stomatitis with negative result at a dilution of 1 in 12(76) ; (v) - in the case of an uncastrated male equine animal either equine viral arthritis (EVA) has not been officially recorded during the last six months(77) , or - the animal was tested on a sample of blood taken within 21 days of export on .........................................(78) by a virus neutralization test for EVA, with either negative result at a dilution of 1 in 4(79) , or - the semen of the animal taken within 21 days of export on .........................................(80) was tested by a virus isolation test for EVA with negative result(81) ; (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness - either it was not vaccinated against African horse sickness(82) , or - it was vaccinated against African horse sickness on ..........................................(83) (84) ; (g) it does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax. If all animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; (h) it shows no clinical signs of contagious equine metritis (CEM) and it does not come from a holding where there has been any suspicion of CEM during the past two months nor had contact indirectly or directly through coitus with equidae infected or suspected in CEM; (i) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration; (j) it was subjected to the following tests carried out with negative results on samples of blood taken within 21 days of export on .........................................(85) : - a Coggins test for infectious anaemia, - a complement fixation test for dourine at a dilution of 1 in 10, - a complement fixation test for glanders at a dilution of 1 in 10, - a complement fixation test for Piroplasmosis (Babesia equi and Babesia caballi) at a dilution of 1 in 5; (k) either it was not vaccinated against Venezuelan equine encephalomyelitis(86) or it was vaccinated on .........................................(87) , this being at least six months prior to pre-export isolation(88) ; (l) either it was vaccinated against western and eastern equine encephalomyelitis with inactivated vaccine on ................................................(89) this being within six months and at least 30 days of export(90) or it was subjected to haemagglutination inhibition tests to western and eastern equine encephalomyelitis on two occasions, carried out on samples of blood taken with an interval of 21 days on .......................................................(91) and on .............................. .......................(92) , the second of which must have been taken within 10 days of export either with negative reactions, if it has not been vaccinated(93) , or without increase in antibody count, if it has been vaccinated more than six months ago(94) . IV. The animal will be sent in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. The following declaration signed by the owner or representative is part of the certificate. V. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage. /* Tables: see OJ */ I, the undersigned . (insert name in block letters) (owner or representative(95) of the animal described above) declare: 1. the animal will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equidae not of the same health status. The transportation will be effected in such a way that health and well-being of the animal can be protected effectively; 2. the animal has either remained in .............................................. (exporting country) since birth or entered the exporting country at least 90 days prior to this declaration. . . (Place, date) (Signature) - E - HEALTH CERTIFICATE for imports into Community territory of registered horses from Bahrein, Jordan, Kuwait, Libya, Oman and the United Arab Emirates and of registered equidae and equidae for breeding and production from Algeria, Israel, Malta, Mauritius and Tunisia No of certificate: . Third country of dispatch(96) : . Ministry responsible: . Reference to accompanying welfare certificate: . I. Identification of the animal /* Tables: see OJ */ The animal is to be sent from: . (Place of export) directly to: . (Member State and place of destination) by railway wagon/lorry/aircraft/ship: . . (indicate means of transport and registration marks, flight number or registered name, as appropriate)(97) Name and address of consignor: . . Name and address of consignee: . . III. Health information I, the undersigned, certify that the animal described above meets the following requirements: (a) it comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including VEE), infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical sign of disease(98) ; (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) during the three months immediately preceding the exportation (or since birth if less than three months old) it has been resident on holdings under veterinary supervision in the country of dispatch and 40 days prior to dispatch in an approved isolation centre, protected from vector insects; (e) it comes from the territory or in cases of official regionalization according to Community legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (iv) - either vesicular stomatitis has not occurred during the last six months(99) , or - the animal was tested on a sample of blood taken within 21 days of export on ........................................(100) , by a virus neutralization test for vesicular stomatitis with negative result at a dilution of 1 in 12(101) ; (v) - in the case of an uncastrated male equine animal either equine viral arthritis (EVA) has not been officially recorded during the last six months(102) , or - the animal was tested on a sample of blood taken within 21 days of export on .........................................(103) by a virus neutralization test for EVA, with either negative result at a dilution of 1 in 4(104) , or - the semen of the animal taken within 21 days of export on .........................................(105) was tested by a virus isolation test for EVA with negative result(106) ; (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness - either it was not vaccinated against African horse sickness(107) , or - it was vaccinated against African horse sickness on ..........................................(108) (109) ; (g) it does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax. If all animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; (h) it shows no clinical signs of contagious equine metritis (CEM) and it does not come from a holding where there has been any suspicion of CEM during the past two months nor had contact indirectly or directly through coitus with equidae infected or suspected in CEM; (i) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration; (j) it was subjected to the following tests carried out with negative results on samples of blood taken within 21 days of export on .........................................(110) : - a Coggins test for infectious anaemia, - a complement fixation test for dourine at a dilution of 1 in 10, - a complement fixation test for glanders at a dilution of 1 in 10, - a complement fixation test for piroplasmosis (Babesia equi and Babesia caballi) at a dilution of 1 in 5; (k) it was subjected to a test for African horse sickness as described in Annex D to Council Directive 90/426/EEC on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days on .............................................(111) , and on ............................................(112) , the second of which must have been taken within 10 days of export either with negative reactions if it has not been vaccinated(113) or without without increase an antibody count if it has been vaccinated(114) . IV. The animal will be sent in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. The following declaration signed by the owner or representative is part of the certificate. V. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage. /* Tables: see OJ */ I, the undersigned . (insert name in block letters) (owner or representative(115) of the animal described above) declare: 1. the animal will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equidae not of the same health status. The transportation will be effected in such a way that health and well-being of the animal can be protected effectively; 2. the animal has either remained in .............................................. (exporting country) since birth or entered the exporting country at least 90 days prior to this declaration. . . (Place, date) (Signature) (1) Part of territory in accordance with Article 13 (2) of Council Directive 90/426/EEC. (2) Delete as appropriate. (3) This certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or, in the case of a registered horse, on the last working day before embarkation. (4) Insert date. In the case of an registered equine animal, tests carried out, their results and vaccination have to be entered in the identification document (passport). (5) Part of territory in accordance with Article 13 (2) of Council Directive 90/426/EEC. (6) Delete as appropriate. (7) This certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or, in the case of a registered horse, on the last working day before embarkation. (8) Insert date. In the case of a registered equine animal, tests carried out, their results and vaccination have to be entered in the identification document (passport). (9) For Belarus, Estonia, Latvia, Lithuania, Russia and Ukraine the laboratory tests must be carried out by a laboratory approved by the Member State of destination. The test results, certified by the laboratory have to be attached to the animal health certificate accompanying the animal. (10) The required tests for glanders dourine don't apply for Australia and New Zealand. (11) Part of territory in accordance with Article 13 (2) of Council Directive 90/426/EEC. (12) This certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or, in the case of a registered horse, on the last working day before embarkation. (13) Delete as appropriate. (14) Insert date. (15) WEE and EEE vacination or testing requirements apply only to Canada and the United States of America; Japanese B-encephalitis vaccination applies to Hong Kong and Japan. (16) Part of territory in accordance with Article 13 (2) of Council Directive 90/426/EEC. (17) This certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or, in the case of a registered horse, on the last working day before embarkation. (18) Delete as appropriate. (19) Insert date. In the case of a registered equine animal, tests carried out, their results and vaccination have to be entered in the identification document (passport). (20) Part of territory in accordance with Article 13 (2) of Council Directive 90/426/EEC. (21) This certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or, in the case of a registered horse, on the last working day before embarkation. (22) Delete as appropriate. (23) Insert date. In the case of a registered equine animal, tests carried out, their results and vaccination have to be entered in the identification document (passport).